Title: 25th.
From: Adams, John Quincy
To: 


       The Rev’d. Mr. True dined here: a person of a peculiar Character I am told, and from what I have seen of him to day I should have judg’d as much. At about 4 in the afternoon, my Uncle came in, and handed me, a noble Packet of Letters; 3 from My Mother 2 from my father, a long one from my Sister, and several others. It has made me as happy, (I will not say as a king,) as I can be. One Letter from Mamma, dated, as late as Octr. 5th. I went down in the Evening, and read them to My Cousin and Peggy White. I greatly regret that I have not time to write to my Parents, and my Sister so often as I should wish to. My Studies necessarily take up almost all, and I have not enough left for necessary relaxation, exclusive of all the writing, I should do. In short it appears to me, that was every minute, I have, an hour I should not be at a loss to employ it. And at this very minute the Bell rings for nine of Clock, when I had no Idea, of its being yet 8. Snows and storms, highly this Evening: winter is coming forward with hasty stride.
      